UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DORSEY DOMANTA DUDLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:07-cr-00142-D-1)


Submitted:   July 1, 2014                 Decided:   July 14, 2014


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorsey Domanta Dudley, Appellant Pro Se.     Jennifer P. May-
Parker,   Assistant  United States Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dorsey    Domanta    Dudley      appeals    the     district    court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2012).            We have reviewed the record and

find   no   reversible    error.        Accordingly,      we     affirm    for    the

reasons stated by the district court.                   See United States v.

Dudley, No. 5:07-cr-00142-D-1 (E.D.N.C. Feb. 5, 2014).                      We deny

Dudley’s motion for appointment of counsel.                     We dispense with

oral   argument      because    the    facts   and     legal    contentions       are

adequately    presented    in    the    materials      before    this     court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2